Exhibit 10.20

 

MASTER FINANCE LEASE    ZIONS CREDIT CORPORATION    Lease No:      0012773   
P.O. Box 3954            Salt Lake City, UT 84110-3954    Dated:     
July 23, 2009

ZIONS CREDIT CORPORATION (hereinafter “LESSOR”), a Utah corporation, with
offices at 310 S. Main, Ste 1300, Salt Lake City, Utah 84101 and inContact, Inc.
(hereinafter “LESSEE”) with offices at 7730 UNION PARK AVE, STE 500, MIDVALE, UT
84047-5572 in consideration of the mutual covenants and promises hereinafter set
forth agree as follows:

 

  1. LEASE. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor
(for commercial and business purposes only) the property described and referred
to in any Equipment Schedule or Schedules now or hereafter executed by the
parties hereto (hereinafter “Equipment” or “Item of Equipment”). The terms and
conditions hereof shall be deemed to form a part of each Equipment Schedule.
Each Equipment Schedule shall constitute a separate lease agreement
incorporating all of the terms and conditions hereof.

 

  2. TERM, RENTAL. The lease term and rental payments are specified in said
Equipment Schedule. Lessee’s obligation to make rental and other payments is
unconditional and rental payments shall be paid without defense, offset, or
counterclaim. The term shall commence on the date indicated on each Equipment
Schedule. All rents shall be paid at the office of Lessor in Salt Lake City or
at such other place as Lessor may hereafter designate.

 

  3. EQUIPMENT SCHEDULES. Lessor, in it sole discretion, from time to time, and
by mutual consent with Lessee, may lease other Equipment to Lessee, subject to
the terms and conditions contained in this Lease for such term and rental
payments as may be agreed, by execution of subsequent Equipment Schedules.
Lessor retains the right for any reason to decline any Equipment transaction
proposed by Lessee.

 

  4. OWNERSHIP. Title to the Equipment shall at all times remain in Lessor
except as set forth in this Lease or the Equipment Schedule. The Equipment is
and shall remain personal property notwithstanding that the Equipment or any
part thereof may be or hereafter become in any manner affixed to or attached to
any real property or any building thereon. Lessor may require Lessee, at
Lessee’s expense, to affix and keep affixed in a prominent place on Equipment
labels, plates, or other markings stating that the Equipment is owned by Lessor.
Lessee agrees to keep the Equipment at the location set forth above or at such
other location as specified in the applicable Equipment Schedule, and will
notify Lessor promptly in writing of and prior to any change in the location of
the Equipment within such State, but will not remove the Equipment from such
State without the prior written consent of Lessor. The parties intend that this
Lease is a true lease and not one intended as security under the Uniform
Commercial Code (“UCC”). If this Lease should constitute a lease intended as
security, Lessee hereby grants Lessor a security interest in the Equipment and
any security deposit given to Lessor by or on behalf of Lessee to secure payment
and performance by Lessee hereunder and Lessor shall have all rights and
remedies under the UCC. Lessee shall pay to Lessor an amount equal to all taxes
paid, payable or required to be collected by Lessor, however designated, which
are levied or based on the monthly rental or on the possession, use, operation,
control, or value of the Equipment, including, without limitation, state and
local privilege or excise taxes, sales and use taxes, property taxes, and taxes
or charges based on gross revenue, excluding taxes based on Lessor’s net income.
Lessor shall invoice Lessee for all such taxes and Lessee shall promptly remit
to Lessor all such taxes and charges upon receipt of such invoice from Lessor.
Lessee agrees to pay all penalties and interest resulting from its failure to
timely remit such taxes to Lessor. Charges for penalties and interest shall be
promptly paid by Lessee when invoiced by Lessor.

 

  5. DISCLAIMER, WARRANTIES, DEFECTS, SHIPPING CHARGES. Lessor warrants that
during the term of this Lease, if no Event of Default has occurred, Lessee’s use
of the Equipment shall not be interrupted by Lessor or anyone claiming solely
through or under Lessor. The warranty set forth in the preceding sentence is in
lieu of all other warranties of Lessor,

Initial Here   whether written, oral, or implied; and Lessor shall not, by
virtue of having leased the Equipment or delivered any bill or bills of sale
pursuant to this Lease, or for any other reason be deemed to have made, and
Lessor hereby DISCLAIMS ANY OTHER REPRESENTATION OR WARRANTY, EITHER EXPRESSED
OR IMPLIED, AS TO ANY MATTER WHATSOEVER, WITHOUT LIMITATION. The seller, method
of shipment, make, model, specifications, performance capacities, and all other
matters relating to the ordering, delivery, operation, and performance of each
Item of Equipment have been selected and determined by Lessee and Lessee agrees:
                  

 

  (i) ALL EQUIPMENT IS LEASED IN AN “AS IS” CONDITION. THE ENTIRE RISK AS TO THE
QUALITY AND PERFORMANCE OF THE EQUIPMENT IS WITH LESSEE. THIS DISCLAIMER AND
WARRANTY AGREEMENT IS EXPRESSLY IN LIEU OF ANY AND ALL REPRESENTATIONS AND
WARRANTIES EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR CONCERNING THE DESIGN OR CONDITION OF THE
EQUIPMENT, WHETHER ARISING FROM STATUTE, COMMON LAW, CUSTOM, OR OTHERWISE. NO
PERSON SHALL HAVE ANY AUTHORITY TO BIND LESSOR TO ANY REPRESENTATION OR
WARRANTY, INCLUDING THOSE REGARDING ANY TAX BENEFITS TO WHICH LESSEE MAY OR MAY
NOT BE ENTITLED, OTHER THAN THIS DISCLAIMER AND WARRANTY. LESSOR SHALL NOT BE
LIABLE FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES INCLUDING LOSS OF BUSINESS
RESULTING FROM THE USE OF THE EQUIPMENT OR CAUSED BY ANY DEFECT, FAILURE, OR
MALFUNCTION OF THE EQUIPMENT WHETHER A CLAIM FOR SUCH DAMAGE IS BASED UPON
WARRANTY, CONTRACT, STRICT LIABILITY, NEGLIGENCE, OR OTHERWISE.

 

  (ii) TO INDEMNIFY AND SAVE LESSOR HARMLESS FROM ANY AND ALL LIABILITY
ATTRIBUTABLE TO THE SELLER OF ANY ITEM OF EQUIPMENT.

 

  (iii) TO PAY ALL SHIPPING CHARGES AND OTHER EXPENSES INCURRED IN CONNECTION
WITH THE SHIPMENT OF THE EQUIPMENT BY THE SELLER TO LESSEE AND TO BEAR ALL RISK
OF LOSS THEREOF FROM AND AFTER THE DATE OF THIS LEASE.

 

  (iv) LESSOR SHALL NOT BE LIABLE FOR AND LESSEE WILL BE LIABLE FOR LOSS OR
DAMAGE OCCASIONED BY ANY CAUSE, CIRCUMSTANCE, OR EVENT OF WHATSOEVER NATURE,
ARISING OUT OF THE ORDERING, MANUFACTURING, DELIVERY, OPERATION, MAINTENANCE, OR
PERFORMANCE OF THE EQUIPMENT, INCLUDING BUT NOT LIMITED TO THE FACT THAT LESSOR
HAS NOT INSPECTED THE EQUIPMENT. Nothing herein contained shall be construed to
deprive the Lessee of whatever rights Lessee may have against parties other than
the Lessor such as the supplier and the manufacturer of any Equipment and Lessee
agrees to look solely to such third parties with respect to any and all claims
concerning the Equipment. So long as Lessee is not in breach or default of this
Lease, Lessee may pursue such claims for the mutual benefit of Lessor and
Lessee.

 

  6. LESSEE’S INSPECTION AND ACCEPTANCE. Execution of the delivery and
acceptance notice by Lessee shall conclusively establish that Lessee has
irrevocably accepted Equipment, that it is in full compliance with the terms of
this Lease, and that it is in good condition and repair.

 

  7. LESSOR’S INSPECTION. Upon the request of Lessor, Lessee shall advise Lessor
as to the location of each Item of Equipment and shall, at any reasonable time,
make the Equipment available to Lessor for inspection at the place where it is
ordinarily located, and shall make Lessee’s records pertaining to the Equipment
available to Lessor for inspection.

 

  8. SUBLEASE AND ASSIGNMENT. Lessee will NOT SUBLET, LEND, OR OTHERWISE
RELINQUISH POSSESSION OF THE EQUIPMENT (directly or indirectly through change in
ownership of Lessee by Lessee’s owners) OR ASSIGN this Lease or any of its
rights hereunder without the prior written consent of Lessor. In no event shall
any sublease, lending arrangement, or other relinquishment of possession of the
Equipment, or any assignment by Lessee of this Lease or any of its rights
hereunder, whether or not done with the knowledge or approval of Lessor, cause
Lessee’s obligations under this Lease to be discharged or diminished to any
extent. Lessor may assign this Lease and any or all rights it has hereunder
without Lessee’s consent. Lessee hereby waives and agrees not to assert against
assignee of Lessor any defense, set-off, recoupment claim or counterclaim which
Lessee has or may at any time have against Lessor for any reason whatsoever. Any
such assignment by Lessor shall not materially change the Lessor’s duty nor
materially increase the burden or risk imposed on the Lessee under this Lease.
For purposes of the Lease, the term “Lessor” shall include any assignee of
Lessor of this Lease or Lessor’s rights in the Equipment, and such assignee
shall have all of the rights but none of the obligations under this Lease.

 

Page 1 of 5

                 Initial Here



--------------------------------------------------------------------------------

  9. MAINTENANCE, USE, AND COMPLIANCE WITH LAWS. Lessee, at its own cost and
expense, shall repair and maintain the Equipment and comply with the Equipment
manufacturer’s operating procedures and warranty requirements so as to keep the
Equipment in good operating condition, ordinary wear and tear excepted. Lessee
shall arrange and pay for any repairs necessary in order for the manufacturer or
qualified maintenance organization to accept the Equipment under contract
maintenance at the applicable standard rates. Lessee may from time to time add
parts or accessories to any Item of Equipment provided that such addition does
not impair the value or utility of such Item of Equipment. Any parts or
accessories added will become part of the Equipment and will be the property of
Lessor. Any parts or accessories removed by or on behalf of Lessee from the
Equipment shall be replaced with compatible parts or accessories in better
condition than the part or accessory so removed. Lessee shall use the Equipment
solely in the conduct of its business and shall use and maintain the Equipment
in conformity with all governmental laws, ordinances, regulations, requirements,
and rules and in accordance with general industry standards for the maintenance
of the Equipment.

 

  10. MORTGAGE, LIENS, ETC. Lessee will not directly or indirectly create,
incur, assume, or suffer to exist any mortgage, security interest, pledge, lien,
charge, encumbrance, or claim on or with respect to the Equipment, title
thereto, or any interest therein (and Lessee will promptly, at its own expense,
take such action as may be necessary to duly discharge any such mortgage,
security interest, pledge, lien, charge, encumbrance, or claim) except (a) the
respective rights of Lessor and Lessee as herein provided, (b) liens or
encumbrances which result from claims against Lessor (other than liens and
encumbrances arising from failure of Lessee to perform any of Lessee’s
obligations hereunder), (c ) liens for taxes either not yet due or being
contested in good faith and by appropriate proceedings, (d) inchoate
materialmen’s, mechanics’, workmen’s, repairmen’s, employee’s, or other like
liens arising in the ordinary course of business and not delinquent. The
obligations of Lessee arising under this section shall continue in full force
and effect, notwithstanding the expiration or termination of this Lease or
Equipment Schedules hereto.

 

  11. LOSS, DAMAGE, OR REPLACEMENT. In the event any Item of Equipment shall be
lost, stolen, destroyed, damaged beyond repair, or rendered permanently unfit
for use, Lessee shall remain obligated under this Lease, and this Lease will
continue in full force and effect. In such an event, Lessee may discharge its
covenant to pay rent by paying to Lessor within 30 days of loss all rent plus
all other sums due under this Lease, together with the termination value of such
Equipment, which is the stated purchase amount as indicated in the applicable
Equipment Schedule, less the amount of recovery, if any, actually received by
Lessor from any insurance or otherwise resulting from such Equipment being lost,
stolen, destroyed, damaged beyond repair, or rendered permanently unfit for use.
If any one or more of the events enumerated in the first sentence of this
section occur, or if any Item of Equipment is replaced, Lessee shall notify
Lessor in writing immediately. If any Item of Equipment is damaged, but not
beyond repair, Lessee, at its own cost and expense, shall promptly repair such
Item of Equipment so that it will be in the same or better condition as it was
before the damage occurred. In the event that any Item of Equipment is replaced
for any reason it must be with the prior written approval of Lessor and with
comparable equipment in quality and workmanship to the original Equipment. All
new Equipment replacing any original Item of Equipment shall become the property
of Lessor and subject to this Lease and the applicable Equipment Schedule.
Lessee agrees to execute any documentation required by Lessor to protect
Lessor’s ownership in the new Equipment. All costs of the new Equipment will be
borne by Lessee and Lessee warrants to Lessor free and clear title to the new
Equipment.

 

  12. INSURANCE. Lessee shall, at its own expense, maintain at all times from
the time Lessee has an insurable interest, public liability, property damage,
and physical damage insurance in amounts satisfactory to Lessor and with
insurance companies protecting Lessor as an additional insured and loss payee
thereunder, and providing for 30 day’s written notice to Lessor before any
policy shall be altered or canceled. Lessee shall immediately deliver to Lessor
evidence of such insurance coverage satisfactory to Lessor. Lessee covenants,
warrants, and represents that Lessee will not do any act or voluntarily suffer
any act to be done whereby any insurance required hereunder shall or may be
suspended, impaired, or defeated and that Lessee in no circumstances will suffer
or permit any Item of Equipment to be used or operated during any period under
this Lease when Lessor may be at risk for the risks protected against by the
above-described insurance without all said insurance being fully in effect.
Lessee shall make and file timely all claims, and Lessee may, unless Lessee is
then in default, settle and adjust all such claims. In the event of default by
Lessee, Lessee hereby irrevocably authorizes Lessor to make, settle, and adjust
claims under such policy or policies and to endorse the name of Lessee on any
check or another item of payment for the proceeds thereof.

 

  13. INDEMNITY. Lessee agrees and covenants to indemnify, protect, save
harmless, and defend Lessor and its employees, officers, directors, agents, and
servants from any and all claims, actions, suits, liabilities, damages, losses,
costs, and expenses, including reasonable attorney’s fees, incurred or asserted
against Lessor in any way relating to, arising out of, or as the result of the
manufacture, purchase, acceptance or rejection, ownership, delivery, lease,
possession, use, condition, maintenance, sales, return, or other disposition
hereunder of the Equipment. The scope of this indemnity includes, but is not
limited to, all claims based on negligence, whether of Lessor or another, breach
of contract, breach of warranty, or strict liability. Specifically, without
limiting the foregoing, Lessee shall indemnify and hold Lessor harmless against
all claims of trademark, patent and copyright infringement, and of the wrongful
use of trade secrets or proprietary information in any form, against all claims
for property damage, personal injury or wrongful death, and against all claims
that the Equipment or any part thereof is or has become a fixture with respect
to any real property. Lessee’s obligations hereunder will survive the expiration
of the Lease with respect to events occurring or alleged to have occurred prior
to the return of the Equipment to Lessor at the end of the term of the
applicable Equipment Schedules.

 

  14. SURRENDER. Upon the expiration or termination of this Lease, Lessee shall,
at its own cost and expense, deinstall, package, load, insure, and return
Equipment unencumbered to Lessor at the address specified by Lessor, in the same
condition as received, reasonable wear and tear excepted, except as otherwise
indicated in the applicable Equipment Schedule. If requested by Lessor, Lessee
agrees (a) that Lessor may use, without cost to Lessor, Lessee’s place of
business for the purpose of owning, displaying, selling, leasing or otherwise
disposing of all or any of the Equipment for up to 365 days after termination or
expiration of the applicable Equipment Schedule, and (b) to act as Lessor’s
agent to lease or sell the Equipment pursuant to written instruction of Lessor.
In the event that Lessee retains possession of the Equipment and with the
consent of Lessor, after expiration of the applicable Equipment Schedule term,
this Lease shall be deemed to be in effect on a month to month basis. Except as
provided in this paragraph all terms and conditions of this Lease shall
continue. Rent payment shall continue at the rate set forth in the Equipment
Schedule or Schedules pertaining to the Equipment retained by Lessee. Rent paid
on a month to month basis shall not create any ownership rights in the Lessee in
the Equipment. Lessee shall arrange and pay for any repairs necessary in order
for the manufacturer or qualified maintenance organization to accept the
Equipment under contract maintenance at the applicable standard rates.

 

  15. DEFAULT AND REMEDIES.

 

  (a) Time is of the essence and the following events shall constitute Events of
Default:

 

  (i) Lessee shall fail to make any rent or other payment hereunder including
payment of insurance, personal property taxes, other taxes, fees, claims, or
assessments within 10 days after the same shall become due; or

 

  (ii) Lessee shall fail to perform or observe any other covenant, condition, or
agreement to be performed or observed by it under this Lease or any Equipment
Schedules or amendments thereto; or

 

  (iii) Lessee shall make any representation or warranty to Lessor under this
Lease or any Equipment Schedules or amendments thereto, or furnish any document
or certificate to Lessor in connection therewith that shall prove to be
incorrect in any material respect at the time made; or

 

  (iv) Lessee does not generally pay its debts as they become due, ceases to do
business as a going concern, or shall admit in writing its inability to pay its
debts; or shall make an assignment for benefit of creditors; or shall commence,
or have commenced against it, any case, proceeding, or action seeking to have an
order for relief entered on its behalf or against it as a debtor or to
adjudicate it as bankrupt or insolvent or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or composition of it or its debts under
any law relating to bankruptcy, insolvency, reorganization or relief of debtors,
or seeking appointment of a receiver, trustee, custodian, or other similar
official for it or for all or any part of its property; or to take any action in
contemplation of or to authorize any of the above actions; or

 

  (v) The occurrence of any event described in (i),(ii),(iii),(iv), or
(viii) with respect to any guarantor or with respect to any other party liable
to Lessor in the event of Lessee’s nonpayment or nonperformance of this Lease,
or any Equipment Schedules or amendments thereto; or

 

  (vi) The breach, termination, or adverse modification of any instrument,
agreement, or document by which such guarantor or other party is liable to
Lessor; or

 

  (vii) Lessee shall fail to discharge any mortgage, security interest, pledge,
lien, charge, encumbrance, or claim as described in section 10; or

 

  (viii) Lessee is in default pursuant to the provisions of any other agreement
by and between Lessor and Lessee or between Lessee and any of Lessor’s
affiliates; or

 

  (ix) Lessee or any such guarantor is in default, and any applicable cure
period has expired, under any material agreement for the payment of money; or

 

Page 2 of 5

                 Initial Here



--------------------------------------------------------------------------------

  (x) The death or incapacity of Lessee or any guarantor, if an individual, or
the merger, consolidation, acquisition, liquidation, termination or dissolution
of Lessee or any such guarantor, if a corporation, partnership or other business
association, or if Lessee or any such guarantor shall sell or turn over the
management or operation of all or any substantial portion of its property,
assets or business to any other person, corporation, partnership, or other
business associations; or

 

  (xi) The occurrence of any adverse change in the financial condition of Lessee
or any such guarantor that Lessor, in its sole discretion, deems material, of if
Lessor in good faith shall believe that return to Lessor of the Equipment or the
prospect of payment or performance by the Lessee hereunder or under any
Equipment Schedule, or of the due performance of its obligations by any such
guarantor, is impaired.

 

  (b) In the Event of Default, Lessor at its sole option shall have the right to
exercise concurrently or separately any one or more of the following remedies,
and without any election of remedies being deemed to have been made:

 

  (i) With or without notice or demand, declare the entire rental (including
past due rent) plus all other sums due provided for under this Lease and each
and every Equipment Schedule hereto, plus the termination value of the Equipment
which is the stated purchase amount as indicated in the applicable Equipment
Schedule to be immediately due and payable;

 

  (ii) With or without notice or demand and with or without legal process, enter
into the premises where any or all Items of Equipment may be located and take
possession of and remove the same. Any such taking of possession shall not
constitute termination of this Lease as to any or all Items of Equipment unless
Lessor expressly notifies Lessee in writing to that effect. In the event of
entry and repossession, Lessee hereby expressly waives all rights to possession
and all claims for damages or loss by reason of such entry and repossession;

 

  (iii) Terminate this Lease and any Equipment Schedules or amendments thereto
and retain as damages all rents or other amounts paid by Lessee;

 

  (iv) Lessor may lease the Equipment to any third party, upon such terms and
conditions as Lessor shall determine, or may sell the Equipment at private or
public sale, at which sale Lessor may be the purchaser. In either of such
events, there shall be due from Lessee and Lessee shall immediately pay to
Lessor the total unpaid rental plus all other sums provided to be paid herein
together with the termination value of the Equipment which is the stated
purchase amount as indicated in the applicable Equipment Schedule less the net
proceeds of the sale or re-lease, net proceeds being defined as follows: the
cost basis of the new lease to any third person or the purchase price at said
sale, as the case may be, less all costs and expenses of Lessor in repossessing,
holding, re-leasing, transporting, repairing, selling, or otherwise handling the
Equipment;

 

  (v) Proceed by appropriate action either at law or in equity or bankruptcy to
enforce performance by Lessee of the applicable covenants of this Lease or to
recover damages for breach thereof;

 

  (vi) Use, without cost to Lessor, Lessee’s place of business for the purpose
of storing, displaying, selling, leasing, or otherwise disposing of all or any
portion of the Equipment; and

 

  (vii) Pursue any other remedy available to Lessor at law or in equity.

 

  (c) Upon the occurrence of an Event of Default all amounts remaining unpaid
shall accrue interest at the rate of twenty-one percent (21%) per annum both
before and after judgment.

 

  16. COLLECTION CHARGES, RIGHT OF SET-OFF. Should Lessee fail to pay when due
any part of the rent herein provided or any other sum required to be paid to
Lessor by Lessee, Lessee shall pay to Lessor a reasonable late charge of five
percent (5%) of all payments due, together with all other expenses necessarily
incurred by reason of Lessee’s default. Lessee grants to Lessor a security
interest in and right of setoff against all of Lessee’s accounts (whether
checking, savings, or some other account) with Lessor or with any affiliate Bank
of Lessor (“Bank”) to the extent permitted by applicable law. This includes all
accounts Lessee holds jointly with someone else and all accounts Lessee may open
in the future. Upon the occurrence of any Event of Default, Lessor is hereby
authorized at any time and from time to time, without notice to Lessee (any such
notice being expressly waived by Lessee) to set off and apply any and all
deposits at any time held by Lessee or Bank to any obligation of Lessee under
this Lease and any Equipment Schedules. Lessor is also authorized to request
Bank to administratively freeze all such accounts to allow Lessor to protect
Lessor’s charge and setoff rights provided in this paragraph. In the event that
this Lease or any Equipment Schedule is assigned by Lessor, the assignee thereof
shall be entitled to the same rights of set off as Lessor for any and all
deposits (general or special, time or demand, provisional of final) at any time
held by such assignee against any obligations of Lessee.

 

  17. ADDITIONAL FEES. In addition to the rent provided herein, Lessee agrees to
pay to Lessor reasonable fees for preparation of documents, filing and/or
recording fees, plus all other costs and expenses incurred by Lessor in
recovering possession of the Equipment or in negotiating, preparing, enforcing,
or protecting Lessor’s rights under this Lease or any Equipment Schedules,
including but not limited to, all attorney’s fees, all costs and expenses of
obtaining abstracts and title reports, title insurance, appraisals, foreclosure
reports, and all costs incurred in preserving, recovering, storing, or selling
any Item of Equipment. Further, Lessor may charge a Lease origination fee which
shall be disclosed to Lessee prior to the execution of this Lease, or any
Equipment Schedules.

 

  18. PERFORMANCE OF LESSEE’S OBLIGATIONS BY LESSOR. In the event that Lessee
shall fail duly and promptly to perform any of its obligations under this Lease
or any Equipment Schedule, Lessor may, at its option, immediately or at any time
thereafter perform the same for the account of Lessee without thereby waiving
such default, and any amount paid for expenses or liability incurred by Lessor
in such performance, together with interest thereon at a rate of twenty-one
percent (21%) per annum, shall be payable by Lessee upon demand as additional
rent for the Equipment.

 

  19. NOTICES, REMEDIES, WAIVERS, SUCCESSORS. All notices relating to this Lease
or to any Equipment Schedule shall be delivered in person to an office of Lessor
or Lessee or shall be mailed by United States mail postage prepaid to Lessor or
Lessee at its respective address shown above or at any later address last known
to the sender. All remedies of Lessor hereunder are cumulative and not
alternative. A waiver of a default shall not be a waiver of any other subsequent
default. This Lease shall be binding upon Lessor and Lessee and Lessee’s heirs,
executors, administrators, successors, and assigns and shall inure to the
benefit of the successor and assigns of Lessor.

 

  20. ARBITRATION DISCLOSURES.

 

  (a) ARBITRATION IS FINAL AND BINDING ON THE PARTIES AND SUBJECT TO ONLY VERY
LIMITED REVIEW BY A COURT.

 

  (b) IN ARBITRATION THE PARTIES ARE WAIVING THEIR RIGHT TO LITIGATE IN COURT,
INCLUDING THEIR RIGHT TO A JURY TRIAL.

 

  (c) DISCOVERY IN ARBITRATION IS MORE LIMITED THAN DISCOVERY IN COURT.

 

  (d) ARBITRATORS ARE NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING IN THEIR AWARDS. THE RIGHT TO APPEAL OR TO SEEK MODIFICATION OF
ARBITRATORS’ RULINGS IS VERY LIMITED.

 

  (e) A PANEL OF ARBITRATORS MIGHT INCLUDE AN ARBITRATOR WHO IS OR WAS
AFFILIATED WITH THE BANKING OR LEASING INDUSTRY.

 

  (f) ARBITRATION WILL APPLY TO ALL DISPUTES BETWEEN TIIE PARTIES, NOT JUST
THOSE CONCERNING THIS AGREEMENT.

 

  (g) IF YOU HAVE QUESTIONS ABOUT ARBITRATION, CONSULT YOUR ATTORNEY OR THE
AMERICAN ARBITRATION ASSOCIATION.

 

Page 3 of 5

                 Initial Here



--------------------------------------------------------------------------------

(i) Any claim or controversy (“Dispute”) between or among the parties and their
employees, agents, affiliates, and assigns, including, but not limited to,
Disputes arising out of or relating to this agreement, this arbitration
provision (“arbitration clause”), or any related agreements or instruments
relating hereto or delivered in connection herewith (“Related Agreements”), and
including, but not limited to, a Dispute based on or arising from an alleged
tort shall at the request of any party be resolved by binding arbitration in
accordance with the applicable arbitration rules of the American Arbitration
Association (the “Administrator”). The provisions of this arbitration clause
shall survive any termination amendment, or expiration of this agreement or
Related Agreements The provisions of this arbitration clause shall supersede any
prior arbitration agreement between or among the parties.

(ii) The arbitration proceedings shall be conducted in a city mutually agreed by
the parties. Absent such an agreement arbitration will be conducted in Salt Lake
City, UT or such other place as may be determined by the Administrator. The
Administrator and the arbitrator(s) shall have the authority to the extent
practicable to take any action to require the arbitration proceeding to be
completed and the arbitrator(s)’ award issued within 150 days of the filing of
the Dispute with the Administrator. The arbitrator(s) shall have the authority
to impose sanctions on any party that fails to comply with time periods imposed
by the Administrator or the arbitrator(s), including the sanction of summarily
dismissing any Dispute or defense with prejudice. The arbitrator(s) shall have
the authority to resolve any Dispute regarding the terms of this agreement, this
arbitration clause, or Related Agreements, including any claim or controversy
regarding the arbitrability of any Dispute. All limitations periods applicable
to any Dispute or defense, whether by statute or agreement, shall apply to any
arbitration proceeding hereunder and the arbitrator(s) shall have the authority
to decide whether any Dispute or defense is barred by a limitations period and,
if so, to summarily enter an award dismissing any Dispute or defense on that
basis. The doctrines of compulsory counterclaim, res judicata, and collateral
estoppel shall apply to any arbitration proceeding hereunder so that a party
must state as a counterclaim in the arbitration proceeding any claim or
controversy which arises out of the transaction or occurrence that is the
subject matter of the Dispute. The arbitrator(s) may in the arbitrator(s)’
discretion and at the request of any party: (1) consolidate in a single
arbitration proceeding any other claim arising out of the same transaction
involving another party to that transaction that is bound by an arbitration
clause with Lender, such as borrowers, guarantors, sureties, and owners of
collateral, and (2) consolidate or administer multiple arbitration claims or
controversies as a class action in accordance with the provisions of Rule 23 of
the Federal Rules of Civil Procedure.

(iii) The arbitrator(s) shall be selected in accordance with the rules of the
Administrator from panels maintained by the Administrator. A single arbitrator
shall have expertise in the subject matter of the Dispute. Where three
arbitrators conduct an arbitration proceeding, the Dispute shall be decided by a
majority vote of the three arbitrators, at least one of whom must have expertise
in the subject matter of the Dispute and at least one of whom must be a
practicing attorney. The arbitrator(s) shall award to the prevailing party
recovery of all costs and fees (including attorneys’ fees and costs, arbitration
administration fees and costs, and arbitrator(s)’ fees). The arbitrator(s),
either during the pendency of the arbitration proceeding or as part of the
arbitration ward, also may grant provisional or ancillary remedies including but
not limited to an award of injunctive relief, foreclosure, sequestration,
attachment replevin, garnishment, or the appointment of a receiver.

(iv) Judgment upon an arbitration award may be entered in any court having
jurisdiction, subject to the following limitation: the arbitration award is
binding upon the parties only if the amount does not exceed Four Million Dollars
($4,000,000); if the award exceeds that limit, any party may demand the right to
a court trial. Such a demand must be filed with the Administrator within 30 days
following the date of the arbitration award; if such a demand is not made within
that time period, the amount of the arbitration award shall be binding. The
computation of the total amount of an arbitration award shall include amounts
awarded for attorneys’ fees and costs, arbitration administration fees and
costs, and arbitrator(s) fees.

(v) No provision of this arbitration clause, nor the exercise of any rights
hereunder, shall limit the right of any party to: (1) judicially or
nonjudicially foreclose against any real or personal property collateral or
other security; (2) exercise self-help remedies, including but not limited to
repossession and setoff rights, or (3) obtain from a court having jurisdiction
thereover any provisional or ancillary remedies including but not limited to
injunctive relief, foreclosure, sequestration, attachment, replevin,
garnishment, or the appointment of a receiver. Such rights can be exercised at
any time, before or after initiation of an arbitration proceeding, except to the
extent such action is contrary to the arbitration award. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration and any claim or controversy related to the exercise of such rights
shall be a Dispute to be resolved under the provisions of this arbitration
clause. Any party may initiate arbitration with the Administrator. If any party
desires to arbitrate a Dispute asserted against such party to a complaint,
counterclaim, cross-claim, or third-party complaint thereto, or in am answer or
other reply to any such pleading, such party must make an appropriate motion to
the trial court seeking to compel arbitration, which motion must be filed with
the court within 45 days of service of the pleading, or amendment thereto,
setting forth such Dispute. If arbitration is compelled after commencement of
litigation of a Dispute, the party obtaining an order compelling arbitration
shall commence arbitration and pay the Administrator’s filing fees and costs
within 45 days of entry of such order Failure to do so shall constitute an
agreement to proceed with litigation and waiver of the right to arbitrate.

(vi) Notwithstanding the applicability of any other law to this agreement, the
arbitration clause, or Related Agreements between or among the parties, the
Federal Arbitration Act 9 U.S.C. § I et seq, shall apply to the construction and
interpretation of this arbitration clause. If any provision of this arbitration
clause should be determined to be unenforceable, all other provisions of this
arbitration clause shall remain in full force and effect.

 

  21. GOVERNING LAWS. This agreement shall be deemed to have been made and
executed in UTAH regardless of the order in which the signatures of the parties
shall be affixed hereto and shall be interpreted and the rights and liabilities
of the parties hereto determined in accordance with the laws of the State of
UTAH except as may be provided in Section 20.

 

  22. CONFLICT OF APPLICABLE LAW. If any provision of this Lease or any
Equipment Schedule is contrary to, prohibited by, or deemed invalid under
applicable laws or regulations of any jurisdiction in which it is sought to be
enforced, then such provision shall be deemed inapplicable and deemed omitted
but shall not invalidate the remaining provisions hereof.

 

  23. STATEMENTS. Lessee will furnish Lessor within 90 days after the close of
each fiscal year of Lessee, a balance sheet and profit and loss statement as of
the end of such year and, within 60 days after the close of each quarter,
quarterly financial statements, all prepared in accordance with generally
accepted accounting principles, and such other information respecting the
financial condition and operations of Lessee as Lessor may from time to time
reasonably request.

 

  24. LESSEE REPRESENTATIONS AND WARRANTIES. Lessee represents and warrants, and
shall be deemed to have made all of the representations and warranties as of the
date each respective Equipment Schedule is executed and delivered by Lessee, as
follows:

 

  (i) If Lessee is a corporation, limited liability company, or partnership,
Lessee is duly organized, validly existing, and in good standing under the laws
of the state of its organization and in all jurisdictions where the Equipment
will be located or operated under the Lease.

 

  (ii) Lessee has all requisite power and authority to conduct its business, to
own and lease its properties and to enter into and perform all of its
obligations under the Lease.

 

  (iii) This Lease has been duly authorized by Lessee and constitutes the valid,
legal, and binding obligation of Lessee and is enforceable in accordance with
its terms.

 

  (iv) No event has occurred or is continuing which constitutes an Event of
Default under the Lease. There is no judicial or administrative action, suit,
order, or proceeding pending or threatened against or affecting Lessee or any
guarantor before or by any court, administrative agency or other governmental
authority which brings into question the validity of the transaction
contemplated by the Lease (or any guarantee thereof) or which might materially
impair the ability of Lessee or any such guarantor to perform its obligations
under the Lease or guarantee thereof.

 

  (v) Lessee has no contingent or disputed liabilities or unrealized or
anticipated losses which in the aggregate are material or any material
commitments of an unusual or burdensome character;

 

Page 4 of 5

                 Initial Here



--------------------------------------------------------------------------------

  (vi) In addition to notices required herein, Lessee shall immediately give
notice in writing to Lessor of (a) the occurrence of an Event of Default, or any
condition, event or act which with the giving of notice, failure to cure or the
passage of time or all the foregoing would constitute such an Event of Default;
and (b) any change in the name of business of Lessee, any change in its form,
management or organizational structure and any change in Lessee’s address of
principal location(s) of business.

 

  25. NON-CANCELABLE LEASE. This Lease cannot be cancelled or terminated except
as expressly provided herein.

 

  26. POWER OF ATTORNEY. LESSEE hereby irrevocably grants POWER OF ATTORNEY to
ZIONS CREDIT CORPORATION and its designees (collectively “Zions”), with full
power of substitution, to issue, execute, endorse, file, record, release or
deliver to any person, government agency or other entity all documents
(including but not limited to title applications, certificates of title, UCC
filings, checks and insurance claims) that Zions in its discretion deems
necessary or reasonably convenient to establish, evidence, transfer, refinance,
release, dispose of, modify, liquidate, cash or realize upon any ownership
interest, security interest, lien or other interest in any equipment or property
either leased by Zions or securing Lessee’s obligations to Zions (collectively
“Equipment”). Zions may execute documents or act solely in Lessee’s name, its
own name, or both, without prior notice to Lessee. Lessee shall execute all such
further documents and otherwise assist as Zions may request to further evidence
the foregoing power or effect Zions’ actions thereunder. Lessee directs all
persons to accept documents and instructions from Zions, the same as if made by
Lessee personally, without further inquiry to Lessee, and regardless of any
objection interposed by Lessee. Zions’ foregoing power and privileges shall
survive Lessee’s death, incapacity, dissolution, insolvency or winding up, and
continue until all of Borrower’s obligations to Zions secured by this or any
other instrument are finally paid in full.

 

  27. ENTIRE AGREEMENT. This Lease contains the entire agreement between the
parties and may not be changed, modified, terminated, or discharged, except in
writing and may not be contradicted by evidence of any alleged prior on

Initial Here    contemporaneous oral agreement. There are no promises, terms,
conditions, or obligations other than those contained herein; and this Lease
shall supersede all previous communications, representations, or agreements,
either verbal or written, between the parties hereto. This agreement is, and is
intended to be a lease, and Lessee does not acquire hereby any right, title, or
interest whatsoever, legal or equitable, in or to any of the Equipment or the
proceeds of the sale of any Equipment, except its interest as a lessee
hereunder. Each of Lessee’s obligations hereunder shall survive the expiration
of this Lease or any Equipment Schedule thereto.                    

 

By execution hereof, the signer hereby certifies that he has read four pages of
this Agreement, and that he/she is duly authorized to execute this Lease on
behalf of the Lessee. Executed this 23rd day of July, 2009.

 

     

inContact, Inc.

      Lessee

 

    By:  

/s/ Gregory S. Ayers

Witness           Title:  

CFO

    Print Name:  

 

    Address:   7730 UNION PARK AVE, STE 500 Signer’s Drivers License No.      

MIDVALE, UT 84047-5572

 

            )                                          

/s/ Kimm E. Partridge

State of:   

Utah

     )      ss         Notary Public County of:   

Salt Lake

     )           Residing at:   

Draper, UT

                My commission Expires:  

5-1-2013

                Subscribed and sworn before me this 23rd day of July, 2009.    

 

Accepted this 23rd day of July, 2009.

    Notary Stamp  

ZIONS CREDIT CORPORATION

      Lessor     By:  

/s/ Norman Weldon

      Norman Weldon     Title:   Vice President     Address:   310 S. Main, Ste
1300, Salt Lake City, UT 84101    

Rev:

 

Page 5 of 5

                 Initial Here